      Case 5:21-cv-00008-TKW-HTC Document 4 Filed 02/08/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

ISITRO L. SANCHES,

      Petitioner,
v.                                               Case No. 5:21cv8-TKW-HTC

MARK S. INCH, Secretary, Florida
Department of Corrections,

      Respondent.
                                             /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 3). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, I agree with the magistrate

judge’s determination that this case is due to be dismissed for lack of jurisdiction.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 8th day of February, 2021.

                                           T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE
